DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
► 	Recorded Prior Art fails to disclose or suggest combination structure of wafer bonding apparatus as characteristics recited in base claim 1 comprising processing circuitry configured to control operations of the stage driver, the push rod driver, and the vacuum pump, the processing circuitry further configured to process the wafer position information to detect the bonding propagation position, the processing circuitry further configured to cause a change, according to the bonding propagation position, of at least one of a ratio of protruding lengths of the lower push rod and the upper push rod, or a ratio of suction areas of the upper stage and the lower stage.
► 	Recorded Prior Art fails to disclose or suggest combination structure of wafer bonding apparatus as characteristics recited in base claim 11 comprising a processing circuitry configured to process the wafer position information to detect the bonding propagation position, the processing circuitry further configured to cause a change, according to the bonding propagation position, of at least one of a ratio of protruding lengths of the lower push rod and the upper push rod, or a ratio of suction areas of the upper stage and the lower stage, wherein the detection hole is positioned within a range between 0.25R to 0.75R of a radius (R) from a center of the upper stage to an outer edge of the upper stage or from a center of the lower stage to an outer edge of the lower stage
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819